ON CONFESSION OF ERROR
PER CURIAM.
The appellant in this case appeals a Final Modified Administrative Support Order, which ordered the appellant to pay *505certain sums of child support. The Department of Revenue, as appellee, confesses error regarding the sufficiency of the notice provided the appellant. The appel-lee requests that the order be vacated and the cause remanded to the lower court for further proceedings. We agree and oblige. The Final Modified Administrative Support Order is hereby vacated and the cause remanded to the lower tribunal for further proceedings.
STEVENSON, GROSS and FORST, JJ., concur.